UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-7063


BARKLEY GARDNER,

                Petitioner - Appellant,

          v.

TROY WILLIAMSON; U.S. BUREAU OF PRISONS,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Malcolm J. Howard,
Senior District Judge. (4:95-cr-00041-H-8; 5:08-CV-02050-h)


Submitted:   August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Barkley Gardner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Barkley   Gardner   appeals    the   district     court’s    orders

denying his motion under Fed. R. Civ. P. 60(b) and his motion

under Fed. R. Civ. P. 59(e).            We have reviewed the record and

find    no    reversible   error.      Accordingly,      we    affirm     for   the

reasons stated by the district court.               Gardner v. Williamson,

Nos.    4:95-cr-00041-H-8;        5:08-cv-02050-H       (E.D.N.C.,      Oct.    13,

2011; June 8, 2012).          We dispense with oral argument because the

facts   and    legal    contentions    are   adequately       presented    in   the

materials      before   the    court   and   argument    would    not     aid   the

decisional process.



                                                                          AFFIRMED




                                        2